Citation Nr: 1749463	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  11-02 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a left shoulder disorder.

REPRESENTATION

Veteran represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which in part declined to reopen a claim for service connection for a left shoulder disorder. 

The Veteran testified before two of the undersigned Veterans Law Judges in April 2004 and November 2012.  Transcripts of both hearings have been associated with the electronic claims file.  In February 2013, the Veteran waived, in writing, his right to a hearing before a third Veterans Law Judge.

In March 2013, the Board reopened the claim for service connection for a left shoulder disorder, and remanded the issue for additional development including examination and medical opinion.  In December 2013 and September 2014 the Board again remanded the matter for additional medical explanations and rationale.  

In November 2015, the Board sought an additional opinion from a VA orthopedic specialist, and in May 2016 sought additional explanation and rationale for that opinion.  In June 2016, the Board provided copies of the opinions to the Veteran and his representative, and a response from the representative was received in July 2016.

In an August 2016 decision, the Board denied entitlement to the left shoulder disorder.  The Veteran appealed the Board's August 2016 decision to the United States Court of Appeals for Veterans Claims (CAVC).  In April 2017, the Court issued a Joint Motion for Remand (JMR) that vacated the Board's August 2016 decision, and remanded the case for further proceedings.




FINDINGS OF FACT


1.  The Veteran is currently diagnosed with impingement syndrome and degenerative tear of the rotator cuff.

2.  The evidence demonstrates that the Veteran incurred a left shoulder injury during service.

3.  The evidence is at least in equipoise as to a finding that the Veteran's left shoulder impingement syndrome and degenerative tear of the rotator cuff, is related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for left shoulder impingement syndrome and degenerative tear of the rotator cuff have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, no further notice or assistance is required.



Service Connection

Applicable Law

Service connection will be granted for disability that results from injury or disease in the line of duty in active military service or, if pre-existing such service, was aggravated by in-service disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015).

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established for any disease diagnosed after military service, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during active military service.  38 C.F.R. § 3.303(d) (2016).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 


Facts & Analysis

The evidence of record includes treatment notes and medical opinions documenting the existence of a current left shoulder disorder, including multiple VA examination reports and an October 2012 private orthopedic opinion.  The private physician noted that the Veteran had reported experiencing left shoulder symptoms "for some time" and following a clinical examination, diagnosed probable degenerative tear of the left rotator cuff and chronic impingement.  Accordingly, the Veteran has a current left shoulder disability; and the first element of service connection is satisfied.

The Veteran asserts that his current left shoulder symptoms began in service and have continued to the present.  See April 2004 Board Hearing testimony ("I worked at the Post Office...We were slinging the mail and whatnot and I hurt my shoulder. It really hurt me. I went to the doctors...I haven't hurt my shoulder since so I feel this is the same injury"); see also July 2017 Buddy statement ("Our duties consisted of loading and unloading mail...I was present when [Veteran] injured his left arm while unloading...taking sick leave...have remained in contact with one another since separating...").  As identified by the August 2013 VA examiner, the Veteran sought treatment for "complaint regarding his left shoulder" during active service in March 1970.  As such, the in-service injury is shown; and the second element of service connection is met.

What remains necessary to establish service connection is competent evidence of a nexus between the current left shoulder diagnosis and the symptoms experienced in service.  See Watson v. Brown, 4 Vet. App. 309, 314  (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."). 

In this regard, the Board finds that the evidence may be considered as at least in equipoise on the question of whether a left shoulder disability was incurred in service.  

As mentioned in the Introduction, the Board made several efforts to obtain medical opinions that fully explain the bases for the conclusions expressed.  For varying reasons, none of the opinion providers fully explained the conclusions.  As to the most recent remands in December 2013 and September 2014, the Board specifically noted that the examiner did not make a complete rationale in coming to her opinion that the Veteran's left shoulder impingement/degenerative tear rotator cuff was more likely an effect of aging.  Both remands requested a clarification and rationale from the examiner for her opinion.  To that point, the VA examiner specifically failed, on three occasions, to answer the questions being asked, instead stating the Board's repeated requests for her opinion constituted harassment and simply affirming she reviewed the file and the notes from a private physician.  

In November 2015, the Board sought answers to the same questions and an independent opinion from a VA orthopedic specialist responded in two undated memoranda.  The physician noted a review of the entire file and but that his responses were limited because he had not personally examined the Veteran.  He found that the injury in service was a "minor sports injury" and not connected to the Veteran's current left shoulder disorder, with little elaboration.  He noted simply that shoulder problems are common and are part of normal aging, and considered the question regarding whether "impingement/degenerative tear rotator cuff" contemplated "rotator cuff tendinitis" as not making any medical sense.  Thus, these opinions remain adverse, but without a full articulation of the reasons for that conclusion.  

On the other hand, a private physician submitted a favorable nexus opinion on behalf of the Veteran in October 2012.  The physician, after performing an examination, diagnosed the Veteran with chronic impingement syndrome/
degenerative tear rotator cuff.  The physician remarked that it is more likely than not that the left shoulder disability is directly related to the incident that took place while in the military.  The physician noted the Veteran's report of the mailbag injury followed by treatment with pain medication, a sling, and rest in quarters.  The physician noted that the shoulder began a progressive decline as of the day of the injury, noting that there were no prior or subsequent injuries.  While not accounting for post service medical records that failed to reveal any shoulder complaints or evidence of a shoulder disorder, the opinion is obviously favorable to the Veteran.  

Also of record are lay and "buddy" statements submitted by the Veteran.  In relevant part, 38 U.S.C.A. § 1154(a) (West 2015) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As to lay statements, the Veteran has consistently reported that he experienced a left shoulder injury in service and that it has progressively worsened since service.  See, e.g., September 2013 Correspondence.  During his Board hearings, the Veteran has consistently reported that he was throwing a heavy mail bag containing bowling balls to another soldier but saw that he was not ready and tried to stop it, catching his left arm in the mail bag rope.  The Veteran remarked on his current symptoms, including stiffness, swelling, and limitation of rotation, catching, popping, and constant pain.  See May 2016 Correspondence.  Additionally, he has submitted a November 2012 letter from a fellow soldier, W.J.S., who states he witnessed the injury.  W.J.S. credibly recalled the time and place of the incident, and the Veteran taking several days sick leave.  W.J.S. noted that, since separation from service, the Veteran has complained of shoulder pain.

These statements are competent and credible in regards to the report of observable symptoms such as left shoulder pain.  The Veteran and the fellow soldier are competent to report the circumstances of the event in service, the Veteran's observable symptoms, and the soldier's conversations about the symptoms during and after service.  Moreover, while not entirely consistent with records that fail to show any shoulder complaints during the interval since service, these statements support the Veteran's contentions of continued pain since service separation, which in turn supports the October 2012 opinion of a progressive decline of the shoulder since the in-service injury.  

As mentioned, the Board made numerous efforts to address the deficiencies in the record to accurately identify the etiology of the disability at issue, but at this juncture, pursuit of a timely adjudication and VA resources would not be best served by seeking another opinion in this appeal, which efforts to date have proved futile.  Moreover, although obviously useful in ensuring benefits are granted to those deserving, in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection.  A veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, despite the various deficiencies in the evidence, it may be concluded that balance has been presented, with adverse medical conclusions being countered by a favorable medical conclusion, with supporting lay statements.  Resolving all reasonable doubt in favor of the Veteran permits the conclusion that the evidence of record tends to reflect it is at least as likely as not that the Veteran's left shoulder disability is etiologically linked to in-service injury.  Therefore, service connection is warranted.  

ORDER


Entitlement to service connection for left shoulder impingement syndrome and degenerative tear of the rotator cuff is granted.




___________________________
STEVEN D. REISS
Veterans Law Judge
Board of Veterans' Appeals




____________________________
  K. A. BANFIELD
Veterans Law Judge
Board of Veterans' Appeals



______________________________
MICHAEL E. KILCOYNE
     Veterans Law Judge
Board of Veterans' Appeals




Department of Veterans Affairs


